In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                              ________________
                              NO. 09-14-00333-CR
                              NO. 09-14-00334-CR
                              ________________

                    SHATARA MONTENEGRO, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 252nd District Court
                        Jefferson County, Texas
                  Trial Cause Nos. 13-15888, 13-15889
__________________________________________________________________

                          MEMORANDUM OPINION

      Pursuant to plea bargain agreements, appellant Shatara Montenegro pleaded

guilty to two charges of aggravated assault. In each case, the trial court found the

evidence sufficient to find Montenegro guilty, but deferred further proceedings,

placed Montenegro on community supervision for five years, and assessed a fine of

$1000. The State subsequently filed a motion to revoke Montenegro’s

unadjudicated community supervision in each case. In both cases, Montenegro


                                         1
pleaded “true” to one violation of the conditions of her community supervision. In

each case, the trial court found that Montenegro had violated the conditions of her

community supervision, found Montenegro guilty of both charges of aggravated

robbery, and assessed punishment at seven years of confinement. The trial court

ordered that the sentences would run concurrently.

      Montenegro’s appellate counsel filed briefs that present counsel’s

professional evaluation of the records and conclude the appeals are frivolous. See

Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex.

Crim. App. 1978). On October 13, 2014, we granted an extension of time for

Montenegro to file pro se briefs. We received no response from Montenegro. We

have reviewed the appellate records, and we agree with counsel’s conclusion that

no arguable issues support the appeals. Therefore, we find it unnecessary to order

appointment of new counsel to re-brief the appeals. Compare Stafford v. State, 813

S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s judgments. 1




      1
        Montenegro may challenge our decision in these cases by filing petitions
for discretionary review. See Tex. R. App. P. 68.
                                        2
      AFFIRMED.


                                     ________________________________
                                            STEVE McKEITHEN
                                                Chief Justice



Submitted on January 12, 2015
Opinion Delivered February 4, 2015
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                       3